United States Court of Appeals
                     For the First Circuit


No. 21-1567

                        VAPOTHERM, INC.,

                      Plaintiff, Appellant,

                               v.

                        CLAYTON SANTIAGO,

                      Defendant, Appellee,

                       VERO BIOTECH, LLC,

                           Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                             Before

                  Thompson, Howard, and Gelpí,
                        Circuit Judges.


     Michael S. Lewis, with whom Michael K. O'Neil and Rath, Young
and Pignatelli, P.C. were on brief, for appellant.
     Brett Walker, with whom Jay Gregory and Gordon Rees Scully
Mansukhani, LLP were on brief, for appellee.


                          June 28, 2022
            GELPÍ,    Circuit Judge.        This is an appeal from the

district court's dismissal for lack of personal jurisdiction over

the Defendant-Appellee, Clayton Santiago ("Santiago"), who was

previously employed by the Plaintiff-Appellant, Vapotherm, Inc.

("Vapotherm").        Vapotherm brought suit against Santiago in the

District of New Hampshire, alleging that he breached his employment

contract and violated a Non-Solicitation of Employees Clause by

encouraging three Vapotherm employees to leave the company and

join him at his new employment, Vero Biotech, LLC ("Vero").                 We

affirm.

I. Background

            Santiago was employed by Vapotherm for approximately

four years, beginning in January 2016 and ending in February 2020.

Vapotherm    is   a   publicly    traded    medical   device    manufacturing

company.    It is a Delaware corporation with its principal place of

business in New Hampshire.        Santiago was employed primarily as an

account manager for Vapotherm, and was specifically assigned to

the   territory   within    the   State    of   Georgia.1      Throughout   the

entirety of his employment with Vapotherm and at all other relevant



      1   Santiago held various roles at Vapotherm, including
account manager, principal account manager, sales director,
regional business director, and account executive. In these roles,
he focused on selling Vapotherm's product, the Precision Flow,
within Florida and Georgia. He also supervised employees on both
the sales team, which sold the product, and the clinical team,
which expanded its use in hospitals.


                                    - 2 -
times, Santiago resided in Georgia.             In February 2020, Santiago

left Vapotherm to work for Vero, and continues to work there as a

Regional Engagement Director.

           Prior    to   beginning    his    employment      with    Vapotherm,

Santiago signed a "Confidentiality, Non-Compete, and Assignment of

Inventions Agreement" ("Agreement").             The Agreement included a

choice-of-law clause for the State of Maryland but did not include

a forum selection clause.          Among other things, the Agreement

contained a Non-Solicitation of Employees Clause, which prohibited

Santiago from "solicit[ing] or encourag[ing] any employee of the

Company to terminate his or her employment with the Company or to

accept employment with any subsequent employer with whom Employee

is affiliated in any way" throughout his employment and for one

year thereafter.      The Agreement was signed by Santiago and John

Landry, Vapotherm's Chief Financial Officer ("CFO").

           Vapotherm     alleges     in   its    complaint    that     Santiago

violated   the     non-solicitation       clause   of   the    Agreement    by

encouraging three of its former employees to join him at Vero after

he left Vapotherm.       These three employees -- Benjamin Lonsway

("Lonsway"), Ryan Philpot ("Philpot"), and Kurt Wong ("Wong") --

were all clinical managers for Vapotherm during their employment.2

Lonsway was based in Georgia, while Wong and Philpot were both


     2    As clinical mangers, Lonsway, Philpot, and Wong provided
training and support to hospitals that use Vapotherm's product.


                                     - 3 -
based in Florida.       Santiago knew all three employees, and indeed

supervised Lonsway and Wong for a few months.           He later worked in

an oversight role with all three.         On November 24, 2020, Lonsway,

Philpot, and Wong all submitted their letters of resignation to

Vapotherm and subsequently began working for Vero as clinical

educators.3      Vapotherm     alleges   that    Santiago   solicited   these

employees to leave the company and join him at Vero in violation

of the Agreement.

            During the course of his employment with Vapotherm,

Santiago had limited contact with the State of New Hampshire,

primarily     arising   from   his   communications    with   the   company's

headquarters in Exeter.        Santiago testified in his deposition that

during his four-year period of employment with Vapotherm, he

visited New Hampshire five to seven times to attend corporate

events, and in total spent approximately two weeks there. Santiago

communicated with Vapotherm's customer service representative,

located in New Hampshire, about once a month to process purchase

orders and other paperwork.          He also communicated infrequently

with Vapotherm's technical support as well as its human resources

department.     The product which Santiago sold, the Precision Flow,

was manufactured in New Hampshire.           He was paid via direct deposit



     3    As clinical educators, the three install Vero's product
in hospitals and provide education and training to the hospital's
employees.


                                     - 4 -
by Vapotherm, and stated in his deposition that he was unsure where

Vapotherm's banks were located.

            Apart from these contacts, Santiago's work for Vapotherm

was primarily focused in the Southeast of the United States.

During the hiring process, after being contacted by a recruiter,

Santiago    was   interviewed      in    Atlanta,     Georgia    and    Chicago,

Illinois.    Throughout his employment, his direct supervisors were

located in Charleston, South Carolina.                 Santiago oversaw the

company's operations and employees located in Georgia and Florida.

            Vapotherm originally filed suit against both Vero4 and

Santiago in the District of New Hampshire, alleging that Santiago

had violated the Agreement's non-solicitation clause, and brought

claims     against   him     for     breach   of     contract,        intentional

interference with contractual relations, and unjust enrichment, as

well as requests for injunctive relief, specific performance, and

a   declaratory   judgment    that      Santiago    breached    the    Agreement.

Following Santiago's challenge to personal jurisdiction over him,

the district court ordered limited jurisdictional discovery.5 Upon


      4   Vapotherm voluntarily dismissed Vero following a motion
to dismiss for lack of subject matter jurisdiction that contended
that both Vapotherm and Vero were New Hampshire citizens.
      5   Though Santiago did not file a motion to dismiss for
lack of personal jurisdiction, the district court construed his
"Motion to Stay Proceeding on Preliminary Injunction Until the
Existence of Personal Jurisdiction of the Court Can Be Determined"
as a challenge to personal jurisdiction.       The court ordered
briefing and discovery on the jurisdictional issue, and stated it
would resolve said issue first. Following the district court's


                                     - 5 -
conclusion thereof, the district court agreed with Santiago.                 This

appeal followed.

II. Discussion

A. Standard of Review

           "When a court's personal jurisdiction over a defendant

is contested, the plaintiff has the ultimate burden of showing by

a preponderance of the evidence that jurisdiction exists."                   Adams

v. Adams, 601 F.3d 1, 4 (1st Cir. 2010) (citing Ealing Corp. v.

Harrods Ltd., 790 F.2d 978, 979 & n.1 (1st Cir. 1986)).                  "Faced

with a motion to dismiss for lack of personal jurisdiction, a

district   court      'may    choose     from    among   several   methods     for

determining whether the plaintiff has met [its] burden.'"               Adelson

v.   Hananel,   510    F.3d   43,   48    (1st   Cir.    2007)   (alteration   in

original) (quoting Daynard v. Ness, Motley, Loadholt, Richardson

& Poole, P.A., 290 F.3d 42, 50-51 (1st Cir. 2002)).                   Here, the

district court applied the prima facie method, using the parties'

proffered evidence to determine whether personal jurisdiction over

Santiago was proper.         The parties engaged in limited discovery as

to the jurisdictional issue.           We review both the use of the prima

facie method and the decision to grant the motion to dismiss de

novo.   Id.




example, we refer to the proceedings as the court's action on a
motion to dismiss.


                                       - 6 -
              Neither party disputes the district court's use of the

prima facie method to resolve the motion to dismiss for lack of

personal      jurisdiction.           However,      Vapotherm      argues    that   the

district      court     applied     the     incorrect       standard    by    weighing

evidence, making findings of fact, and ignoring its evidentiary

proffers      in   support    of    personal       jurisdiction       over   Santiago.

Vapotherm alleges that the district court should have construed

its evidence "in the light most congenial to [its] jurisdictional

claim."       Mass. Sch. of L. at Andover, Inc. v. Am. Bar Ass'n, 142

F.3d 26, 34 (1st Cir. 1998).                  Vapotherm further adduces that

crediting Santiago's version of the events is the only way the

district court could have reached its conclusion.

              The prima facie approach does not require that we "credit

conclusory         allegations        or     draw        farfetched     inferences."

Ticketmaster-N.Y., Inc. v. Alioto, 26 F.3d 201, 203 (1st Cir.

1994).         Instead,      "[t]he     prima      facie     showing    of    personal

jurisdiction must be based on evidence of specific facts set forth

in the record."         Boit v. Gar-Tec Prods., Inc., 967 F.2d 671, 675

(1st Cir. 1992) (citing Kowalski v. Doherty, Wallace, Pillsbury &

Murphy, 787 F.2d 7, 9 (1st Cir. 1986)).                    "Although the burden of

proof    is    light,     [the     plaintiff]      may     not   rely   on   the    mere

allegations of its complaint, but must point to specific facts in

the record that support those allegations."                      Jet Wine & Spirits,

Inc. v. Bacardi & Co., 298 F.3d 1, 8 (1st Cir. 2002) (citing


                                           - 7 -
Daynard, 290 F.3d at 51).    Vapotherm "must go beyond the pleadings

and make affirmative proof."         Boit, 967 F.2d at 675 (quoting

Chlebda v. H.E. Fortna & Bro., 609 F.2d 1022, 1024 (1st Cir.

1979)).

            The district court correctly applied the prima facie

standard in its decision.        The majority of Vapotherm's arguments

on this point seem to concern the district court's ultimate

conclusion as to the motion to dismiss rather than its method of

reaching    that   conclusion.       Specifically,     Vapotherm   relied

primarily on Santiago's deposition testimony and its complaint to

establish important jurisdictional matters, such as where Santiago

was paid from and where his employment contract was executed,

rather than providing affirmative proof and developing specific

record facts to support its argument on these points.         As we shall

discuss henceforth, the district court properly considered the

limited evidence Vapotherm proffered in ruling on the motion to

dismiss.

B. Personal Jurisdiction

            The district court found that there were insufficient

minimum contacts to exercise personal jurisdiction over Santiago

in New Hampshire.     Neither party disputes the district court's

finding that there is no general in personam jurisdiction over

Santiago.     Therefore,   the    district   court   only   evaluated   the

exercise of specific personal jurisdiction over him.


                                   - 8 -
           In a case such as this one, the federal court sitting in

diversity must determine whether the defendant's contacts with the

state satisfy both the state's long-arm statute as well as the Due

Process Clause of the Fourteenth Amendment.             Sawtelle v. Farrell,

70 F.3d 1381, 1387 (1st Cir. 1995).             New Hampshire's long-arm

statute permits jurisdiction over a defendant who "transacts any

business within [New Hampshire]" or "commits a tortious act within

[New Hampshire]." N.H. Rev. Stat. Ann. § 510:4, I. "[T]he Supreme

Court of New Hampshire interpreted the latter phrase to include

situations where a defendant's out-of-state activity results in an

injury within New Hampshire," precisely what Vapotherm alleges

occurred here.      Sawtelle, 70 F.3d at 1388 (citing Estabrook v.

Wetmore, 529 A.2d 956, 958 (N.H. 1987)).

           In any event, New Hampshire's long-arm statute has been

interpreted to allow jurisdiction over out-of-state defendants

such as Santiago "to the full extent that the statutory language

and due process will allow."        Sawtelle, 70 F.3d at 1388 (quoting

Phelps v. Kingston, 536 A.2d 740, 742 (N.H. 1987)).             Therefore, we

direct our attention to whether exercising personal jurisdiction

over   Santiago    in   New   Hampshire     satisfies    the   constitutional

requirements   under    the   Due   Process    Clause    of    the   Fourteenth

Amendment.   Id.

           To exercise personal jurisdiction over a nonresident

defendant, the defendant must "have certain minimum contacts with


                                    - 9 -
it   such     that    the       maintenance      of   the   suit     does    not    offend

'traditional notions of fair play and substantial justice.'" Int'l

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken

v. Meyer, 311 U.S. 457, 463 (1940)).                    A plaintiff attempting to

establish specific personal jurisdiction over an out-of-state

defendant must demonstrate that:

       (1) [its] claim directly arises out of or relates to the
       defendant's forum-state activities; (2) the defendant's
       contacts with the forum state represent a purposeful
       availment of the privilege of conducting activities in
       that state, thus invoking the benefits and protections
       of that state's laws and rendering the defendant's
       involuntary presence in that state's courts foreseeable;
       and (3) the exercise of jurisdiction is ultimately
       reasonable.

Scottsdale Cap. Advisors Corp. v. The Deal, LLC, 887 F.3d 17, 20

(1st Cir. 2018) (citing A Corp. v. All Am. Plumbing, Inc., 812

F.3d    54,    59    (1st       Cir.   2016)).        Considering     the    above-named

requirements for specific personal jurisdiction in its discussion,

focusing primarily on the first two, the district court found that

Vapotherm failed to establish sufficient facts to support the

inference      that        personal     jurisdiction        over    Santiago       in    New

Hampshire      would        be    constitutional.           We     discuss    the       three

requirements seriatim.

1. Relatedness

              First,       we    consider     whether       Vapotherm       has     offered

evidence establishing that its claims "directly arise[] out of or

relate[]      to     the    defendant's       forum-state        activities."            Id.


                                          - 10 -
Vapotherm's claims sound in both contract and tort so we consider

relatedness for both types of cases in turn.

            For breach of contract claims, "we ask whether the

defendant's activity in the forum state was 'instrumental either

in the formation of the contract or its breach.'"          Adelson, 510

F.3d at 49 (quoting Phillips Exeter Acad. v. Howard Phillips Fund,

Inc., 196 F.3d 284, 289 (1st Cir. 1999)).         To argue that it was,

Vapotherm primarily relies on the fact that Santiago knowingly

entered into an employment relationship with a New Hampshire-based

company and subsequently breached that contract.

            Nonetheless, looking closely at the matter, Santiago's

activity in New Hampshire was not instrumental in the formation of

the contract nor its breach.    It remains unclear where exactly the

contract was executed.      Vapotherm alleges that the contract was

executed in New Hampshire when CFO John Landry signed it there,

relying on (1) the signature of Landry on Santiago's employment

contract    and   (2)   Santiago's   deposition    testimony   that   he

"believed" that the CFO worked out of Exeter, New Hampshire, but

that he was "not 100% sure on that" and that "for all [he] kn[e]w,"

he might have worked from home.      Neither party, however, disputes

that Santiago did not sign the contract in New Hampshire.        As the

district court correctly found, this does not support a finding of

relatedness to New Hampshire in the formation of the employment

contract.   See Adams, 601 F.3d at 6 ("This is not a case in which


                                - 11 -
the specific terms of a contract were 'formalized and entered into'

in the forum state." (quoting Adelson, 510 F.3d at 49)); see also

Boit, 967 F.2d at 674, 678, 680 (affirming a dismissal for lack

specific personal jurisdiction under the prima facie standard

where "[plaintiffs'] allegation that [defendant] sold [a] hot air

gun to [a codefendant with ties to the forum state] directly [was]

the   cornerstone       of   their   contention    that        [it]   should     have

'reasonably anticipated being haled' into court in [the forum

state]"      but    "the      record      no    more         support[ed]       [that]

inference . . . than it d[id] an inference that [defendant] sold

to another company without knowledge that it might sell to [the

codefendant]").          Moreover,      Santiago       was     not    "subject     to

'substantial control and ongoing connection to [the forum state]

in the performance of this contract.'"                  Adams, 601 F.3d at 6

(alteration in original) (quoting Phillips v. Prairie Eye Ctr.,

530   F.3d   22,   27    (1st   Cir.    2008)).        Although       he   contacted

Vapotherm's New Hampshire headquarters for general administrative

matters, he was not subject to substantial control there -- his

direct supervisors were located in South Carolina, and their

supervisor was based in Chicago.

             As to whether Santiago's activities in New Hampshire

were instrumental to the contract's breach, Vapotherm fares no

better.      None of the three employees that Santiago allegedly

solicited worked in New Hampshire, and none of the conversations


                                       - 12 -
that would constitute solicitation are alleged to have taken place

in New Hampshire.   As the district court correctly held, Vapotherm

has proffered no evidence which links Santiago's solicitation of

Lonsway, Philpot, and Wong to New Hampshire.6

           It is also instructive to consider our prior personal

jurisdiction precedent regarding employees and employers from

different states in comparison to the facts now before us.             See

Cossart v. United Excel Corp., 804 F.3d 13 (1st Cir. 2015); C.W.

Downer & Co. v. Bioriginal Food & Sci. Corp., 771 F.3d 59 (1st

Cir. 2014); Adelson, 510 F.3d 43. In Cossart, we found relatedness

(and ultimately personal jurisdiction) in Massachusetts over an

out-of-state corporation because the contract was "procured with

a Massachusetts resident to be performed by the resident primarily

from Massachusetts."     804 F.3d at 20.      That factual scenario is

markedly   different   from   Santiago,   a   Georgia   resident   working

primarily in Georgia and Florida for a New Hampshire company


     6    Vapotherm analogizes in its brief Bluetarp Financial,
Inc. v. Matrix Construction Co., 709 F.3d 72 (1st Cir. 2013) to
highlight the fact that here as well, Santiago knowingly returned
the contract to Vapotherm in the forum state, knowing it would be
executed there.    Id. at 81 ("Most notably, faxing the credit
application to [the forum state] is what created the contract that
[the plaintiff] claims was breached."). However, as established
supra, Vapotherm has not offered evidence that the contract was
executed in New Hampshire, and has not even established that
Santiago mailed the contract there after signing it. Moreover, in
Bluetarp, there were other pertinent factors linking the contract
to the forum state that are not present here, such as a choice-
of-law clause and a permissive forum-selection clause for the forum
state. Id.


                                 - 13 -
incorporated in Delaware.       This case also differs from C.W. Downer

& Co., where we found relatedness based on an "ongoing connection

with [the forum state] in the performance under the contract."

771 F.3d at 66.          Similarly, in Adelson, we found relatedness

satisfied as to an international employee because the contract was

entered into in the forum state, specific terms of employment were

negotiated and finalized        in the forum state           at an in-person

meeting,    and    the   contract   itself     subjected    the    employee   to

"substantial control and ongoing connection to [the forum state]

in the performance of this contract." 510 F.3d at 49. In contrast,

the evidence offered by Vapotherm at this stage -- primarily

Santiago's deposition -- does not establish that Santiago traveled

to New Hampshire to formalize the employment contract or that the

details of his contract were negotiated or discussed there.                   The

CFO merely signed it in New Hampshire.              Santiago was also not

subject    to   substantial    control    or   ongoing     connection   in    New

Hampshire.        His contacts with the forum state throughout the

duration of the employment agreement were limited and infrequent,

and primarily for administrative or company-wide matters.

            With     regards   to   the      tort   claim     of   intentional

interference with contract relations, Vapotherm argues that it

properly established jurisdiction by showing that Santiago's acts

of soliciting employees caused injury within New Hampshire by

financially harming a New Hampshire-based company "even if the


                                    - 14 -
injury [was] the result of acts outside the state."                       See N.

Laminate Sales, Inc. v. Davis, 403 F.3d 14, 24 (1st Cir. 2005)

(quoting Hugel v. McNell, 886 F.2d 1, 3 (1st Cir. 1989)).                      As

discussed supra, this seemingly satisfies New Hampshire's long-arm

statute.       However, the exercise of personal jurisdiction over

Santiago must still comport with the requirements under the Due

Process Clause of the Constitution.            See id. ("[H]aving satisfied

the requirements of the New Hampshire long-arm statute, our inquiry

now turns to the question of whether the exercise of jurisdiction

over   [the    defendant]      in   New   Hampshire    violates   the     Federal

Constitution.").

              To   determine   relatedness     for    tort   claims   under   the

requirements of the Due Process Clause, we "must probe the causal

nexus between the defendant's contacts and the plaintiff's cause

of action."        Phillips Exeter Acad., 196 F.3d at 289.              Again we

consider, specifically in regards to the tort claim, whether the

tort claim "arise[s] out of               or relate[s] to     the defendant's

contacts with the forum."           Ford Motor Co. v. Mont. Eighth Jud.

Dist. Ct., 141 S. Ct. 1017, 1026 (2021) (emphasis omitted) (quoting

Bristol-Myers Squibb Co. v. Superior Ct. of Cal., 137 S. Ct. 1773,

1780   (2017)).        Vapotherm     alleges    that    the    district    court

incorrectly applied the standard for relatedness, as articulated

by the Supreme Court in Ford Motor Co., by requiring Vapotherm to

demonstrate that its injury would not have occurred "but for"


                                      - 15 -
Santiago's forum-state activity.     The Court in Ford stated that "a

strict   causal   relationship   between   the   defendant's    in-state

activity and the litigation" is not necessary, however, it also

noted that "the phrase 'relate to' incorporates real limits, as it

must to adequately protect defendants foreign to a forum."         Id.

           Even considering the test set forth in Ford, Vapotherm

relies too heavily on the fact that Santiago's alleged solicitation

of Lonsway, Philpot, and Wong led to injury in the forum state as

the primary basis for relatedness of the tort claim.7          The cases

establish that in-state injury alone is not sufficient under the

Due Process Clause to prove relatedness for tort claims.             See

Phillips Exeter Acad., 196 F.3d at 291 (Noting "[a]s to Exeter's

tort claim" that "the receipt of payment was merely an in-forum

effect of an extra-forum breach and, therefore, inadequate to

support a finding of relatedness"); Mass. Sch. of L., 142 F.3d at

36 ("We have wrestled before with this issue of whether the in-


     7    Vapotherm also argues that Santiago's tortious acts were
directed at the forum state, and cites Calder v. Jones, 465 U.S.
783 (1984), to argue that this is sufficient to establish personal
jurisdiction.    The factual situation here, however, differs
significantly from Calder, a defamation case. There, the Court
held that "[the forum state] is the focal point both of the story
and of the harm suffered," despite the fact that the newspaper
that published the story, the Enquirer, was based outside of the
forum state.   Id. at 785, 789.     Here, contrary to Vapotherm's
allegations, Santiago's tortious acts were not directed at the
forum state as none of the three solicited employees worked in New
Hampshire nor were they solicited there.      Therefore, all that
remains connecting Santiago's tortious acts to New Hampshire is
the in-forum harm that Vapotherm alleges it suffered.


                                 - 16 -
forum effects of extra-forum activities suffice to constitute

minimum contacts and have found in the negative."); Walden, 571

U.S. at 289-90 ("[M]ere injury to a forum resident is not a

sufficient      connection    to        the    forum.        Regardless   of   where   a

plaintiff lives or works, an injury is jurisdictionally relevant

only insofar as it shows that the defendant has formed a contact

with the forum state."); cf. Sawtelle, 70 F.3d at 1390-91 (finding

weak relatedness when "the gravamen of the [plaintiff's] claim is

that    they    suffered     in    New        Hampshire      the   'effects'   of    the

defendants' negligence committed elsewhere"); Ford, 141 S. Ct. at

1032 (concluding that plaintiffs' allegations that "they suffered

in-state injury because of defective products that [the company]

extensively promoted, sold and serviced in [the forum states]" met

the relatedness prong).            The actions which form the basis of the

tort claim, Santiago's alleged solicitation of Lonsway, Philpot,

and Wong, do not arise out of or relate to Santiago's contacts

with New Hampshire.        Instead, the three employees are connected to

Santiago through their contacts in Florida and Georgia where they

all    worked    throughout       the    duration       of   their   employment     with

Vapotherm.

               For the foregoing reasons, we agree with the district

court that the evidence for relatedness on both the contract and

tort claims is threadbare at best and insufficient to establish

personal jurisdiction.


                                          - 17 -
2. Purposeful Availment

             Though we have determined relatedness is not met and

therefore need not examine at length the other two jurisdictional

requirements, we take this opportunity to briefly explain that

purposeful availment also has not been demonstrated here.                    "The

two    key   focal   points   of    this    concept   are    voluntariness    and

foreseeability."       Adelson, 510 F.3d at 50.              For voluntariness,

"the contacts must be voluntary and not based on the unilateral

actions of another party."             Id. (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985)).             As to foreseeability, the

defendant's contacts in the forum state must give him notice such

that he could "reasonably anticipate being haled into court there."

World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

             Vapotherm contends that Santiago purposefully availed

himself of New Hampshire law by entering into a contract there and

maintaining     an   employment      relationship     with    a   New   Hampshire

company for four years.            Vapotherm also makes much of the fact

that Santiago interfered with the employment contracts of Lonsway,

Philpot, and Wong, all of which were governed by New Hampshire

law.    Vapotherm fails to establish, however, that Santiago was

aware of the choice-of-law clauses within the three employees'

contracts.      See Astro-Med, Inc. v. Nihon Kohden Am., Inc., 591

F.3d 1, 10 (1st Cir. 2009) (finding purposeful availment when the

defendant     was    "fully   aware    of    the . . . Employee         Agreement,


                                      - 18 -
including its [choice-of-law and forum-selection] provisions").

Indeed, Santiago's own employment contract had a choice-of-law

clause for Maryland, further indicating a lack of notice that he

would be haled into New Hampshire to defend himself.                 See Adams,

601   F.3d   at    8    (declining   to   find    purposeful    availment     when

contract's governing law was non-forum state); Burger King Corp.,

471 U.S. at 482 (finding purposeful availment based on a forum

state    choice-of-law        provision       combined       with   defendant's

relationship to the state).

             Santiago's      connections      with     New   Hampshire   differ

significantly from those of the defendant in Adelson, where the

court held that being haled into the forum state was both voluntary

and foreseeable.        510 F.3d at 50-51.       In Adelson, we relied on the

fact that the out-of-state defendant had sought out employment in

the forum state, formalized and executed his employment agreement

there, his business card indicated his relationship to the forum

state, and all of his financials were processed through that state.

Id. at 50.     Here, Santiago was recruited to Vapotherm rather than

seeking it out, was interviewed in Georgia and Illinois, formalized

his portion of the employment agreement in Georgia, contacted New

Hampshire primarily for technical and customer support, and only

traveled there for company-wide corporate events.                   As Santiago

indicated in his deposition, "[T]he majority of our business, the

activities,       the    focus,   the     customers,     99-plus    percent     of


                                     - 19 -
everything that we do is in the accounts . . . .                 So all of the

focus is in your territories," and his accounts were located in

the Southeast of the United States, specifically Florida and

Georgia.     Based on these facts, the district court properly found

that Santiago did not avail himself "of the privilege of conducting

activities in [New Hampshire], thereby invoking the benefits and

protections of [its] laws and making [his] involuntary presence

before the state's courts foreseeable."                United Elec., Radio &

Mach. Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080,

1089 (1st Cir. 1992).

3. Reasonableness

             The    final    requirement      needed   to   exercise    personal

jurisdiction over a defendant is that such exercise must be fair

and reasonable.       Cossart, 804 F.3d at 22 (citing C.W. Downer &

Co.,   771   F.3d    at     69).      Vapotherm      asserts   that    exercising

jurisdiction over Santiago is reasonable because New Hampshire has

a   strong   interest       in   protecting    its   corporate   residents   and

Santiago has not shown that he would be unable to litigate in New

Hampshire, and indeed has already so litigated.

             As we explicated supra, Vapotherm did not make a prima

facie showing as to either relatedness or purposeful availment.

Therefore, we need not reach the reasonableness analysis.                     See

Sawtelle, 70 F.3d at 1394 ("Moreover, we note that a failure to

demonstrate the necessary minimum contacts eliminates the need


                                      - 20 -
even to reach the issue of reasonableness"); Adams, 601 F.3d at 8

("We       hold    that      [the      plaintiff]       has   not

demonstrated . . . sufficient purposeful availment to allow for

the exercise of jurisdiction.       Thus, we need not proceed to

consider the reasonableness prong of the analysis.").

III. Conclusion

           For the foregoing reasons, the judgment of the district

court is

           AFFIRMED.




                              - 21 -